Citation Nr: 1034253	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  09-19 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for a right knee disability.  


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
due to the advanced age of the Veteran, pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1947 to December 
1948.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana, which denied the benefits sought on appeal.  
In July 2010, the Veteran appeared at an in-person hearing before 
the undersigned.  A copy of the transcript from that hearing has 
been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims that he currently has a right knee disability 
that is directly related to an incident of his active military 
service.  On his claim for benefits, received by VA in July 2006, 
the Veteran indicated that his right knee was cut in early 1948, 
and required stitches.  

Notably, the Veteran's service treatment records are unavailable, 
reportedly due to a fire at the National Personnel Records Center 
(NPRC) in 1973.  The RO made several attempts to secure any such 
records, but to no avail.  The Veteran was informed of this fact 
in a letter dated in February 2007, and he was offered the 
opportunity to provide additional information to obtain other 
military records in support of his claim.  However, he had no 
additional information to provide, and indicated that in fact he 
lost everything he had in Hurricane Katrina.  In July 2007, an RO 
Military Records Specialist issued a Formal Finding of 
Unavailability of Service Medical Records for Army Service from 
June 1947 to November 1948.  

At the Board hearing, the Veteran indicated that during active 
duty, he was cut on his right knee, which required 
hospitalization in Fort Sill, Oklahoma.  He indicated that he was 
wrestling with a cook, who had a knife that hit him in the knee.  
He stated that in more recent years he was diagnosed with 
arthritis in his knee, and he indicated that he had pain in his 
knee when using the stairs.  He testified that he believed that 
the arthritis was some how related to the cut that he sustained 
in service.  

As the Veteran's service treatment records are unavailable, VA 
has a heightened duty to assist this Veteran substantiate his 
claim.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), 
citing Russo v. Brown, 9 Vet. App. 46, 51 (1996) (VA has a 
heightened duty "to consider the applicability of the benefit of 
the doubt rule, to assist the claimant in developing the claim, 
and to explain its decision when the veteran's medical records 
have been destroyed").  Additionally, the Board finds credible 
the Veteran's testimony that his right knee was cut in service 
with a knife, and that he currently experiences right knee pain.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(the Board has discretion to make credibility determinations and 
otherwise weigh evidence, including lay evidence); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, 
the low threshold for requiring a VA medical examination is met.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service, but (4) insufficient competent medical evidence on file 
for VA to make a decision on the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Please schedule the Veteran for a VA 
examination for his right knee.  Ask the 
examiner to answer the following questions:  

   (1)  What is the current 
diagnosis, if any, for the Veteran's 
right knee?  and, 
   
   (2)  Accepting as truthful the 
Veteran's contentions that his right 
knee was cut in service with a knife, 
please offer an opinion as to whether 
it is at least as likely as not (i.e. 
50% or greater chance) that any 
currently diagnosed right knee 
disability is causally related to an 
incident of the Veteran's active 
military service, particularly the 
incident he truthfully describes in 
which his right knee was cut with a 
knife while wrestling with a cook 
(around 1947-48).

The claims file should be made available to 
the examiner for review, particularly for 
review of the Veteran's hearing testimony.  
The examiner should provide an 
explanation for any opinion offered.  

2.  After completing the development in 
paragraph one, please re-adjudicate the 
claim for service connection for a right 
knee disability.  If the benefit sought 
cannot be granted in full, please issue a 
Supplemental Statement of the Case to the 
Veteran and offer him an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



